Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tori Neal appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012) and the order denying his Fed.R.Civ.P. 59(e) motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we deny Neal’s motion for appointment of counsel and affirm the district court’s orders. Neal v. Sterling, No. 1:13-cv-00904-WO-LPA (M.D.N.C. May 20, 2014 & Feb. 4, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.